Title: To James Madison from William C. C. Claiborne, 16 March 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


16 March 1804, New Orleans. “I enclose you a copy of three Ordinances which I have lately passed; one of which contains a Charter for a Bank.
“The establishment of a Bank in this city was much wished for by the inhabitants and I believe will prove of great utility: but I must confess I should not have ventured upon the measure from these considerations alone.” Learned of efforts to make the populace discontented and to convince them that Congress did not attend to their interests “and that Louisiana had gained nothing by the late change.” “I thought … that the best means of speedily allaying public discontent was the passing (on my part) some popular Ordinances.” Sanctioned a bank “from the best of motives.” “The Subscriptions were opened on this day and I am told near one hundred thousand dollars was Subscribed in a few hours.” The bank is “very pleasing to the people.” “I was unwilling to do any thing which would require permanency and thus commit the Government; In granting a charter therefore, I yielded reluctantly to existing circumstances; but I trust the measure will be viewed as perfectly justifiable on the ground of political expediency, and that my conduct in this particular will meet the Presidents approbation.”
Passed the ordinance regarding pilots on the advice of Trist, the port collector, and has “no doubt but this measure, will give additional security to the Commerce of New-Orleans.”
“A Light-house is much wanting at the Balize; it would tend greatly to the safety of vessels, and I understand a very eligible position could be selected. If Congress should make an appropriation for this object, I believe a suitable building might be erected in two or three months.”
 

   
   RC and enclosure (DNA: RG 59, TP, Orleans, vol. 3); letterbook copy (Ms-Ar: Claiborne Executive Journal, vol. 13). RC 3 pp.; in a clerk’s hand, except for Claiborne’s complimentary close and signature; docketed by Wagner: “Light House at the Balize.” Printed in Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 2:41–42. For enclosure, see n. 1.



   
   The enclosure (1 p.; docketed by Wagner: “Governor Claiborne’s charter of a Bank”) is a clipping from the 16 Mar. 1804 Supplement to the Union, New-Orleans Advertiser and Price Current containing Claiborne’s 12, 13, and 15 Mar. 1804 ordinances chartering the bank and establishing regulations for attorneys and Mississippi River pilots (ordinances printed in Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 2:29–37, where that of 13 Mar. is dated 30 Mar.).


